Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 10/20/2020 has been considered by the examiner.
Oath/Declaration
4.	Oath/Declaration as file 11/04/2020 is noted by the Examiner.
Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6.	Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
7.	Claim 1 recites the limitation "… determining a direction from which peak ambient noise arrives at the tracker; thereafter, starting or resuming transmission of the beacon signal; thereafter, receiving electromagnetic radiation at the tracker and generating a set of signals representative of that radiation; excluding from the signal set those signals that are representative of radiation that arrived at the tracker from the determined direction, thereby producing a modified signal set…" throughout claim 1.  There is insufficient antecedent basis for this limitation in the claim. It is not clear it the limitation in question (“the tracker”) refers to the “above-ground tracker” disclosed earlier in the claim or if it refers to a different tracker.
8.	Claim 3 recites the limitation “The method of claim 1, in which the tracker contains a plurality of antennas…" in line 1 of claim 3.  There is insufficient antecedent basis for this limitation in the claim. It is not clear it the limitation in question (“the tracker”) refers to the “above-ground tracker” disclosed earlier in claim 1 or if it refers to a different tracker.
9.	Claim 4 recites the limitation “The method of claim 1, in which the tracker contains a plurality of antennas…" in line 1 of claim 4.  There is insufficient antecedent basis for this limitation in the claim. It is not clear it the limitation in question (“the tracker”) refers to the “above-ground tracker” disclosed earlier in claim 1 or if it refers to a different tracker.
10.	Claim 5 recites the limitation “…determining one or more second directions from which minimal to zero ambient noise arrives at the tracker; in which the modified signal set is representative of radiation that arrived at the tracker in the one or more second directions" throughout claim 5.  There is insufficient antecedent basis for this limitation in the claim. It is not clear it the limitation in question (“the tracker”) refers to the “above-ground tracker” disclosed earlier in claim 1 or if it refers to a different tracker.
11.	Claims 2-5 are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph for being dependent on claim 1.
12.	Please make the proper corrections.
Allowable Subject Matter
13.	Claim 1 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
14.	The following is an examiner’s statement of reasons for allowance:
15.	Regarding claim 1, the prior art does not teach or suggest, in combination with the rest of the limitations of claim 1,
“…if the beacon signal is active, discontinuing transmission of the beacon signal; thereafter, determining a direction from which peak ambient noise arrives at the tracker; thereafter, starting or resuming transmission of the beacon signal; thereafter, receiving electromagnetic radiation at the tracker and generating a set of signals representative of that radiation; excluding from the signal set those signals that are representative of radiation that arrived at the tracker from the determined direction, thereby producing a modified signal set; and using the modified signal set in detection of the beacon signal.”
16.	Claims 2-5 are also allowed as they further limit allowed claim 1.
17.	Regarding claim 6, the prior art does not teach or suggest, in combination with the rest of the limitations of claim 6,
“…an above-ground tracker comprising: a plurality of antennas, each antenna oriented in a different direction and configured to receive electromagnetic radiation and generate a set of signals indicative of the received electromagnetic radiation; and a processor configured to determine which one or more of the plurality of antennas receives peak ambient noise, exclude from the generated set of signals those signals that are representative of peak ambient noise received at the one or more antennas, thereby creating a modified signal set, and analyze the beacon signal using the modified signal set.”
18.	Claims 7-15 are also allowed as they further limit allowed claim 6.
19.	Regarding claim 16, the prior art does not teach or suggest, in combination with the rest of the limitations of claim 16,
“…actuating an above-ground tracker having a plurality of antennas adapted to receive the beacon signal, each antenna oriented in a different direction; if the beacon signal is active, discontinuing transmission of the beacon signal; thereafter, determining which one of the plurality of antennas receives peak ambient noise; thereafter, starting or resuming transmission of the beacon signal; and thereafter, using electromagnetic radiation received at the plurality of antennas, other than the determined antenna, to detect the beacon signal.”
20.	Claims 17-20 are also allowed as they further limit allowed claim 16.
Conclusion
21.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Fleischer et al. US 2022/0109462 - An apparatus includes an estimation circuitry configured to receive a first set of one or more digital signals of transmitters of a communication system, and capture a set of one or more radio frequency signals that have been generated from the first set of digital signals.
Chan et al. US 2020/0294568 - The signal receiving circuit (130) comprises a first amplifier (131) is electrically coupled to a node and configured to amplify a radio frequency signal to generate a first amplified radio frequency signal. 
He et al. US 2008/0096489 - A method of correcting the frequency response of an RF receiver having a frequency translation device and a fixed IF frequency section uses calibration data representing frequency responses over a wide frequency range for multiple center frequencies.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAUL J RIOS RUSSO whose telephone number is (571)270-3459. The examiner can normally be reached Monday-Friday: 10am-6pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on 571-272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.









Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAUL J RIOS RUSSO/Examiner, Art Unit 2858